Case 0:19-cv-60270-RKA Document 41 Entered on FLSD Docket 12/30/2019 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION


  STATIC MEDIA LLC,

         Plaintiff,                                    Case No. 0:19-cv-60270-RKA

  v.

  OJCOMMERCE, LLC,

        Defendant.
  __________________________________________/

  PLAINTIFF STATIC MEDIA LLC’S NOTICE OF SUPPLEMENTAL AUTHORITY IN
  SUPPORT OF ITS MOTION TO DISQUALIFY ATTORNEY SHLOMO Y. HECHT AS
  COUNSEL FOR DEFENDANT OJCOMMERCE, LLC AND FOR ATTORNEYS’ FEES

         Plaintiff Static Media LLC (“Static Media”), by and through its undersigned counsel,

  hereby respectfully submits as supplemental authority in support of its Motion to Disqualify

  Attorney Shlomo Y. Hecht as Counsel for Defendant OJCommerce, LLC and for Attorneys’ Fees

  [D.E. 30] an Order issued on December 27, 2019 in Static Media, LLC v. Leader Accessories,

  LLC, No. 3:18-cv-00330-wmc (W.D. Wis. PACER No. 65), granting Static Media’s Motion for

  Sanctions Against Defendant Leader Accessories, LLC (D.E. 29-1) in that action, attached hereto

  as Exhibit A. The Wisconsin trial court held that “defendant Leader Accessories LLC and its

  counsel are found to be in contempt of court for violation of the protective order” in the Wisconsin

  Action. (Ex. A at 8.) Moreover, the Wisconsin trial court further found that “OJ Commerce

  received Static Media’s confidential information during settlement negotiations while the stay was

  ongoing and it used this information against Static Media to gain a tactical advantage during the

  negotiations,” specifically rejecting Leader’s argument that “no harm befell Static Media because




                                                   1
Case 0:19-cv-60270-RKA Document 41 Entered on FLSD Docket 12/30/2019 Page 2 of 3



  OJ Commerce would have asked for and received the 2015 licensing agreement during discovery

  in the Florida case if the stay had been lifted.” (Ex. A at 7.)

                                 Respectfully submitted,

                                         By:        s/Susan V. Warner
                                                 Susan V. Warner
                                                 Florida Bar No. 38205
                                                 susan.warner@fisherbroyles.com
                                                 FISHERBROYLES, LLP
                                                 1221 Brickell Avenue
                                                 Suite 900
                                                 Miami, FL 33131
                                                 Tel: (786) 310-0637

                                                 Vincent Bushnell
                                                 Admitted Pro Hac Vice
                                                 vincent.bushnell@fisherbroyles.com
                                                 FISHERBROYLES, LLP
                                                 945 East Paces Ferry Road NE
                                                 Suite 2000
                                                 Atlanta, GA 30326
                                                 Tel.: (678) 902-7190

                                                 Attorneys for Plaintiff Static Media LLC




                                                    2
Case 0:19-cv-60270-RKA Document 41 Entered on FLSD Docket 12/30/2019 Page 3 of 3



                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this _30th_ day of December, 2019 I electronically filed

  the foregoing document with the Clerk of the Court using CM/ECF. I also certify that the

  foregoing document is being served this day on all counsel of record or pro se parties identified on

  the attached service list in the manner specified either via transmission of Notices of Electronic

  Filing generated by CM/ECF or in some other authorized manner for those counsel or parties who

  are not authorized to receive electronically Notices of Electronic Filing.

                                                               s/Susan V. Warner
                                                                 Susan V. Warner

                                         SERVICE LIST
                      STATIC MEDIA LLC vs. OJCOMMERCE, LLC
                                CASE NO: 0:19-cv-60270-RKA
                    United States District Court, Southern District of Florida

  Shlomo Y. Hecht,
  Shlomo Y. Hecht, P.A.
  11651 Interchange Cir S
  Miramar, FL 33025
  Email: sam@hechtlawpa.com
  Attorneys for Defendant OJ COMMERCE, LLC
  Service via CM/ECF




                                                   3
